EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Hwang on 02/24/2021.
The application has been amended as follows: 
Claim 13 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.  In particular, the cited references do not teach the newly added limitation, “wherein the first arm is located on a left side of the frame and the second arm is located on a right side of the frame, and wherein each arm is capable of being stowed at least in part by horizontally pivoting the arm from a respective side of the frame to the back side of the frame, wherein a stowed arm is out of view from a front side of the frame”.
Dalebout (US 2017/0266481), Eder (US 2008/0300116), Simonson (US 6,238,323), Hoecht (US 6,443,877), Gordon (US 4,898,381), Rasmussen (US 2008/0051263), Batca (US 8,096,926), and Hong (US 10,500,442) each an exercise machine comprising a frame, arms positioning first and second cables, and the arms being movable.  These references fails to teach each arm is capable of being stowed at least in part by horizontally pivoting the arm from a respective side of the frame to the back side of the frame, wherein a stowed arm is out of view from a front side of the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784